Order, Supreme Court, New York County (Michael J. Obus, J.), entered on or about September 28, 2007, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Although we agree with defendant that his correct point score is 70, making him a presumptive risk level one offender, the record supports the court’s alternative finding that an upward departure to level two is warranted. Defendant’s very serious criminal conduct involving an undercover officer posing as a 13-year-old girl, combined with his affinity for child pornography (see People v Liguori, 48 AD3d 773 [2008], lv denied 10 NY3d 711 [2008]), demonstrated a grave danger to children not *580adequately accounted for in the risk assessment instrument. Concur—Tom, J.P., Andrias, Sweeny and Nardelli, JJ.